Devens, J.
The Legislature may charge upon the cities and towns the burden of supporting the poor in any manner it deems consistent with justice. This may be done by statutes retroactive in their character, based upon supposed benefits derived *426from previous residence, ownership or occupancy of property, payment of taxes, or other facts, which may have occurred previously to the enactment; and the date of such liability may be arbitrarily fixed, as of that of the enactment, of the occurrence of the events upon which it is made to depend, or of any other time. There are no constitutional objections to general laws which alter the rules of settlement, although they may operate to transfer from one town to another the duty of supporting particular persons, or may give a settlement in some particular town to a person who previously had none in the State. Bridgewater v. Plymouth, 97 Mass. 882. Endicott v. Hopkinton, 125 Mass. 521. Worcester v. Springfield, 127 Mass. 540. Lunenburg v. Shirley, 132 Mass. 498.
The question here raised is one of statutory construction only. The St. of 1878, c. 190, was a general revision of the laws relating to settlements; and in § 1, cl. 6, it was provided that “ any woman of- the age of twenty-one years, who resides in any place within this State for five years together, without receiving relief as a pauper, shall thereby gain a settlement in such place.” The St. of 1879, c. 242, amended this sixth clause by striking out the words “without receiving relief as a pauper,” and adding a proviso to the whole section, that nothing contained therein “ shall be construed to give to any person the right to acquire a settlement, or be in process of acquiring a settlement while receiving relief as a pauper, unless within fivé years from the time of receiving such relief he shall reimburse the cost thereof to the city or town furnishing the same.” Section 2 of the St. of 1879 extended the provisions of the sixth clause of the St. of 1878 to certain married women, perhaps in view of the decision of this court in Somerville v. Boston, 120 Mass. 574. It further enacted that “ a settlement thereunder shall be deemed to have been gained by any unsettled woman upon the completion of the term of residence therein mentioned, although the whole or a part of the same accrues before the passage of this act.”
The contention of the defendant is, that, as the St. of 1878 uses the word “ resides,” instead of the words “ has resided,” it is intended, when construed in connection with the St. of 1879, c. 242, to be retroactive only when the full term of residence has preceded the enactment of the statute, and the person, at *427the date of the enactment, continues the same residence. Thus, an unmarried woman might have resided for five years together in a place within this State, &c. previously to the passage of the act, and if, at that time, she had removed from such place, she would not thereunder have acquired a settlement.
We cannot assent to this, nor is it in accordance with the construction we have heretofore given to the St. of 1874, c. 274, from which the provisions of the Sts. of 1878 and 1879 are derived. The St. of 1874, c. 274, § 1, provided that “ any person of the age of twenty-one years who resides in any place within this State for five years together and pays all state, county, city, or town taxes duly assessed on his poll or estate for any three years within that time shall thereby gain a settlement in such place.” Section 2 provided that “any woman of the age of twenty-one years who resides in any place within this State for five years together without receiving relief as a pauper shall thereby gain a settlement in such place.” Section 3 provided that “ no existing settlement shall be changed by any provision of this act unless the entire residence and taxation herein required accrues after its passage; but any unsettled person shall be deemed to have gained a settlement upon the completion of the residence and taxation required, though the whole or a part of the same accrues before the passage of this act.”
In Fitchburg v. Ashby, 132 Mass. 495, it appeared that the pauper whose settlement was in dispute was a man who had no settlement unless he had gained one under the St. of 1874; that, being ah unsettled person of the age of twenty-one years, he had resided in Groton five years prior to the year 1865, and during three of those years had paid taxes; and that, in March, 1865, he had removed to the town of Ashby. It was held that, by this residenée in Groton, and payment of taxes there, although he had removed from Groton long previously to the passage of the act of 1874, he had acquired a settlement there. It will be observed, that, in the first section as well as in the second section, the present tense is used by the words “who resides”; and that the construction in the case referred to was necessarily as if they were written “ who has resided.”
We are therefore of opinion that Mary Cavanaugh had acquired a settlement in Milton by her residence for five years. *428Nor is there anything in this view inconsistent with the decision in Fitchburg v. Athol, 130 Mass. 370, which holds that the St. of 1874, c. 274, does not give a settlement to a person who voluntarily ceased to be a resident of the Commonwealth twenty years before it was enacted; nor by derivation from him to the son of such person, the son not having resided in the Commonwealth within seventeen years before, nor at any time since the enactment; nor by derivation from such son to the wife of this son, who resides in the Commonwealth, and after the enactment becomes a pauper here. Neither the father nor the son, through whom the settlement in that case was sought to be derived, was, at the passage of the act, among those persons for whose comfort, should they fall into distress, the Commonwealth, either directly or through its municipalities, has deemed it a duty to provide. They were residents of other States, and, while thus resident, it could not have been intended that, by such a statute, they should be provided with settlements here from which other settlements could be derived. Mary Cavanaugh was a resident of the Commonwealth, one of those persons for whose comfort it was necessary to provide, and such provision must have been intended by the act we are considering.
It is contended that, although Mary Cavanaugh has not, since her removal to Dedham, gained a settlement there by reason that she has been assisted as a pauper, yet, as she may reimburse the town of Dedham within five years, and as, if she should do so, she would then gain a settlement therein by her residence of more than five years, no action should be brought until the expiration of that time. It is a sufficient answer, that her settlement is now in Milton; that she is properly chargeable thereto; and that the plaintiff town, having furnished her. relief, is entitled to be compensated. That in a certain contingency she may acquire a settlement in Dedham, cannot absolve the defendant town from the discharge of its present obligation. It certainly would be unfortunate if we were compelled to hold that a claim such as the plaintiff has, which would expire by limitation if not pursued within two years (Pub. Sts. c. 84, § 14), could not be prosecuted until five years had expired.

Judgment affirmed.